Citation Nr: 1705569	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  03-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for seizures, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee.

5.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty with from September 1971 to November 1971, from December 1973 to April 1974, and from February 1977 to July 1992.  The Board observes that the Veteran was awarded the Southwest Asia Service Medal and the Kuwait Liberation Medal.

These matters come to the Board of Veterans' Appeals (Board) from March 2003 and March 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The matter was most recently before the Board in April 2016 when the issues considered herein were remanded for further development.  It has now been returned to the Board for further appellate review. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2009.  A transcript of the hearing is of record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, TDIU was granted in a June 2012 Board decision, and was implemented by the RO in a July 2012 rating decision.  The Veteran has not appealed this rating decision, and therefore the TDIU claim has been resolved and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (holding that where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the effective date assigned); see also 38 C.F.R. § 20.200.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regarding the claim for service connection for seizures, the Veteran has contended that this condition is due to his service in the Persian Gulf, to include as due to an undiagnosed illness or other qualifying chronic disability.  The Board notes that during the period on appeal, there have been several different medical opinions as to whether the Veteran has a diagnosis of a seizure disorder.  More recently, during a February 2011 VA neurological examination, the examiner, a neurologist, reviewed the claims file and indicated that a definite diagnosis of epilepsy could not be made at that time and that the Veteran needed to be followed in the clinic.  While an April 2011 VA examiner found that the Veteran did not have a complex seizure disorder, the examiner did not have the claims file for review, and when he received the claims file he indicated that the file was too large so he only "perused" the records. 
The RO sought a medical opinion clarifying whether the Veteran had a seizure disorder, which was conducted in July 2011.  The examiner indicated that a complete review of the claims folder.  The examiner determined that after a complete review of the claims file, any confusion about the Veteran's seizure disorder stemmed from early VA treatment records which indicated an assessment of "rule out complex partial seizures."  The examiner indicated that this diagnosis was not substantiated from subsequent VA neurology treatment, and that the diagnosis of complex seizure disorder in the Veteran's August 2009 VA examination was made in error.  The examiner also noted that two previous EEG's also showed no abnormal function to indicate an abnormal seizure pattern. 

In making this determination, the examiner did not discuss the Veteran's February 2004 VA neurological examination.  The February 2004 examiner diagnosed the Veteran with "seizure disorder of recent onset."  The Veteran did not know what precipitated these seizures, which had been described as staring into space for a few minutes.  As the July 2011 examiner did not discuss this finding, the issue was remanded to obtain a new medical opinion that addresses whether the Veteran has a seizure disorder.

The Veteran has also contended that he has memory loss which is due to his service in the Persian Gulf, to include as due to an undiagnosed illness or other qualifying chronic disability.  A VA examination in February 2011 and addendum opinion in April 2011 found that the Veteran's memory loss was subjective and no clear etiology was found at that time.  The examiner indicated that a review of the record showed that a 2003 neuropsychological evaluation reported that this may be due to depression.  However, as indicated above, the Veteran has never been diagnosed with depression.  Furthermore, the examiner did not comment on whether the Veteran's memory loss was due to an undiagnosed illness or other qualifying chronic disability.  As the record reflects that the Veteran has consistently complained of memory loss during treatment and was diagnosed with unexplained memory loss during a February 2003 VA Gulf War Registry examination, the issue was remanded for an additional VA opinion. 

In August 2016, the AOJ obtained an additional medical opinion regarding the memory loss and seizure disorder claims.  Unfortunately, the medical opinion did not consider the Veteran's claims concerning his symptoms being due to his service in Southwest Asia.  Thus, an additional examination must be obtained.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

With regard to the Veteran's claims for an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy, an evaluation in excess of 10 percent for chondromalacia of the right knee, and an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease, the Veteran was last afforded VA examinations in August 2016.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  A new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  

The Veteran's VA treatment records were last associated with the claims file in May 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the Topeka VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2016 to the present.

2.  Thereafter, forward the Veteran's claims file to  the August 2016 examiner to obtain an additional opinion concerning the etiology of the Veteran's claimed seizures and memory loss.  If that examiner is not available, the opinion must be procured from another examiner, a neurologist.  The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination and the examination report should reflect such a review was accomplished.  If the examiner determines that an additional physical examination of the Veteran is necessary, one is to be arranged.

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran exhibits signs or symptoms, with specific consideration of his claimed seizures and memory loss, that constitute:

(a) an undiagnosed illness, or a medically unexplained chronic multisystem illness (i.e., a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiner should also describe the manifestations of the illness and its severity.

(b) or, if the claimed symptoms can be attributed to known diagnoses.

The examiner must provide reasons for each opinion. 

If an examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
The absence of evidence of treatment for the claimed conditions in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Also schedule the Veteran for a VA spine examination to determine the current level of severity of his service-connected lumbosacral strain with degenerative disc disease. All indicated studies, including radiological testing, should be conducted. The entire claims folder must be made available to and reviewed by the examiner. The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  

4.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his service-connected residuals of right knee arthroscopy and chondromalacia of the right knee. All indicated studies, including radiological testing, should be conducted. The entire claims folder must be made available to and reviewed by the examiner. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's knees and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The opinion provider should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given. 

5.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

